UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6486


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMES EDWARD BLACKMON,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Margaret B. Seymour, Senior District Judge. (0:03-cr-01004-MBS-1)


Submitted: November 19, 2019                                 Decided: December 6, 2019


Before MOTZ, KING, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Emily Deck Harrill, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Brian A. Benczkowski,
Assistant Attorney General, Matthew S. Miner, Deputy Assistant Attorney General, Daniel
J. Kane, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Sherri A.
Lydon, United States Attorney, Robert F. Daley, Jr., Assistant United States Attorney,
William K.Witherspoon, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Edward Blackmon appeals the district court’s order denying his motion for a

sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194

(FSA). Although the Government opposed Blackmon’s motion in the district court, it

concedes on appeal that Blackmon is eligible for relief under the FSA. In light of the

Government’s concession, we vacate the district court’s order denying Blackmon’s motion

for a sentence reduction and remand the matter to the district court so the court may

determine whether, given the Government’s concession, Blackmon should be resentenced

under the FSA. We grant Blackmon’s unopposed motion to expedite a decision in this

appeal and direct the Clerk’s Office to issue the mandate forthwith. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2